WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority and concurring opinions which reverse the DUI conviction because that part of the final sentence of the instructions is buried in a rather lengthy instruction. If the sentence called attention to specific facts, that attention was thoroughly diluted simply because of the length of the rest of the instruction. In any event, the error was without substantial prejudice to the defendant.
The district judge did not commit substantial or reversible error in instructing the jury on an element that the prosecution did not have to prove in order to obtain a conviction for violation of K.R.S. 189A.010(DUI). The district judge did not thereby instruct the jury on the weight of the evidence or on an element not a part of the offense.
The circuit court, acting as a reviewing court, affirmed the conviction and the Court of Appeals denied discretionary review.
The purpose of instructions is to fairly present the jury with the legal issues involved. Cobb v. Haskins, Ky.App., 554 S.W.2d 886 (1977). Certainly instructions are not to instruct on the weight of the evidence and they should not single out specific facts or give them undue importance. I must agree with the circuit judge *544who reviewed this case that the one sentence here is not so offensive as to constitute reversible error.
There are only two essential elements to prove in DUI cases other than the time, date and location of the incident and they are 1) operation of a motor vehicle, and 2) while under the influence. Cf. Hayden v. Commonwealth, Ky.App., 766 S.W.2d 956 (1989). Here, the extra language is mere surplus and does not amount to reversible error. The error, if any, is nonprejudicial. See Abernathy v. Commonwealth, Ky., 439 S.W.2d 949 (1969).